ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into as of December 19, 2007, by and between
TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company (“Assignor”),
and G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC, a Delaware limited liability
company (“Assignee”), with reference to the following Recitals:

R E C I T A L S

A. Assignor is the “Purchaser” under that certain Purchase and Sale Agreement
dated November 29, 2007, by and between BRCP Highlands Ranch, LLC, a Delaware
limited liability company and Assignor (the “Purchase Agreement”), wherein
Assignor agreed to purchase that certain improved real property commonly known
as Highlands Ranch Healthcare Plaza, located at 200 & 206 West County Line Road,
Highlands Ranch, County of Douglas, Colorado, as more particularly described in
the Purchase Agreement, on the terms and conditions set forth in the Purchase
Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Purchaser” and otherwise in,
to and under the Purchase Agreement. By executing this Assignment, Assignee
hereby accepts such assignment and expressly agrees to assume and be bound by
all of the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

              ASSIGNOR:   TRIPLE NET PROPERTIES, LLC,         a Virginia limited
liability company
 
  By:   /s/ Jeff Hanson
Name:
Title:  
Jeff Hanson
Chief Investment Officer ASSIGNEE:   G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC,
    a Delaware limited liability company     By:   /s/ Shannon K S Johnson
 
      Name:
Title:   Shannon K S Johnson
Chief Financial Officer

2